DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant’s amendments filed on 3/31/2021 has been carefully reconsidered by the examiner.
Allowable Subject Matter
Claims13-25 are allowable.
The following is an examiner’s statement of reasons for allowance: Claim 13 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “a second antenna structure arranged outside the housing; and a third electronic circuit located in the housing, wherein the third electronic circuit is connected to the second antenna structure using an electrical line and is configured to control the third electronic circuit”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 25 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “a second antenna structure arranged outside the housing; and a third electronic circuit located in the housing, wherein the third electronic circuit is connected to the second antenna structure using an electrical line and is configured to control the third electronic circuit”, structurally and functionally interconnected with other limitations in the manner as cited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited References
Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807. The examiner can normally be reached on Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/LAM T MAI/Primary Examiner, Art Unit 2845